DETAILED ACTION
This office action is in response to communication filed on 06/23/2022. Claims 1, 2, and 10 have been amended. Claims 7 have been canceled. Claims 1-6 and 8-10 are pending on this application.

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art McConnell et al. U.S. patent No. 6,961,019.
Fig. 2 of McConnel et al. discloses a radio wave measurement device (200), comprising: a transmission antenna (102); a reception antenna (118); a main circuit (220) configured to output a transmission signal (transmission signal of 106) to the transmission antenna (102) and measure a strength of a reception signal (132) received with the reception antenna (118); a connection circuit (frequency down converter 126; Col. 3 line 61) disposed between the main circuit (220) and the reception antenna (118), and configured to reduce (down frequency of circuit 126) flowing (flowing of RF signal 132) of the transmission signal (transmission signal of 106) into the reception antenna (118); at least one isolator (bandpass filter 124; Col. 3 line 60) disposed between the connection circuit (connection circuit 126) and the reception antenna (118), and configured to reduce signal (reducing 132 RF signal into bandpass boundary) flowing (flowing of 132) of the transmission (transmission signal of 106 ) into the reception antenna (118); and a coupler (coupling between output amplifier 122 and RSSI 216) disposed between the reception antenna (118) and the at least one isolator (bandpass filter 124) , the coupler (coupling between output amplifier 122 and RSS| 216) being configured to distribute the reception signal (132) to the main circuit (220) and an external signal-waveform measurement device (external of RSSI 216; Received signal strength indicator 216).

With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach a housing having a hexahedron shape and configured with six rectangular antenna- arrangement surfaces, each of the six rectangular antenna-arrangement surfaces facing a corresponding one of the six rectangular antenna-arrangement surfaces, wherein the transmission antenna and the reception antenna constitute a pair disposed on each of the six rectangular antenna-arrangement surfaces. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/28/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845